DETAILED ACTION
The present application 16/838/905, filed on 04/02/2020, is being examined under the first inventor to file provisions of the AIA .  
Drawings
2	The drawings received on 04/02/2020 are accepted by the Examiner.

Review under 35 USC § 101
3.	Claims 1-20 are directed to an article of manufacture and a method have been reviewed.  Claims 1-10 are appeared to be in one of the statutory categories [e.g. a process].  Claims 1-9 recite a method of visualizing data corresponding to a nodal networking includes receiving an indication that a user has interacted with a first hyperlink and identifying a child corresponding to the first hyperlink.  Claims 1-10 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claims 11-20 are appeared to be in one of the statutory categories [e.g. a machine].  Claims 12-20 recite an apparatus comprising a user computing device having a display screen and a server in communication with the computing device, the server executes computer program instructions to visualize data corresponding to a nodal networking includes receiving an indication that a user has interacted with a first hyperlink and identifying a child corresponding to the first hyperlink.  Claims 12-20 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Therefore, claims 1-20 are qualified as eligible subject Matter under 35 USC 101.            
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 3 and 13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  It is unclear how the relocation is executed invisible on the display screen.  For examiner purpose, the Examiner interpreted this feature with respect to Applicant’s specification [0168], the server may dynamically relocate data within a graphical component within the same graphical user interface.  For instance, when a user drills-down on a component displayed on the screen.

      Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3, 6-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holbrook (US 2007/0011146 A1).
         
Referring to claims 1 and 11, Holbreak discloses a method of visualizing data corresponding to a nodal network (See para. [0017] and para. [0074], providing a user-friendly, intuitive graphical user interface for the presentation and review of search results from any hierarchically [tree nodes structures including category [parents], sibling nodes [children]] organized databases (see para. [0017] and para. [0074] hierarchical databases having data elements), the method comprising: presenting, by a server, a display screen having a first graphical component and a second graphical component (See para. [0091]-para. [0092] and Figures 3 and 4, presenting bulb-like category icons 420 [e.g. multiple graphical icons] for selected number of matching websites falling within each parent category color).
 	dynamically populating, by the server, the first graphical component with data corresponding to a node where the server displays a first set of hyperlinks corresponding to one or more child nodes of the node (See para. [0094] and para. [0095] and Figurers 3-5, the data elements are subsequently displayed in category and subcategories icons [e.g. child nodes], each of the parent category names 406 can be color coded to indicate at least one of the matching websites [a set of hyperlinks] in the cluster has a first [e.g. lower or child level] subcategory in its category path that different from at least one other matching website [e.g. a first set of hyperlinks] in that cluster 420. The parent category icon 406 can be a different color,  for example displaying a first level subcategory names for the depicted websites [e.g. a first set of hyperlinks] in the shopping category, namely Vehicles, Recreation and Hobbies; Auctions and Sports );
	upon receiving an indication that a user has interacted with a first hyperlink of the first set of hyperlinks, identifying, by the server, a child node corresponding to the first hyperlink (See para. [0098] and Figurers 3-6, in response to a user input [e.g. the user clicks over the first over level subcategory name] in a first level subcategory [e.g. a child node] icon 405), for example in response to receiving the user input clicking on a child node [first hyperlink #2 Recreation and Hobbies”]); 
See para. [0098] and para. [0105] and Figures 6 and 7, displaying  bulb-like category icons 620 for selected a second set number of matching websites [e.g. 1. Cars, 2. Slot Cars, 3 Radio control) falling within the first level subcategory]), 
upon receiving an indication that a user has interacted with a second hyperlink of the second set of hyperlinks (See para. [0108] and Figures 5 and 6 upon user has interact with Cars on the second set number of matching websites [e.g. 1. Cars, 2. Slot Cars, 3 Radio control]);
 identifying, by the server, a subsequent child node corresponding to the second hyperlink; and dynamically populating, by the server, the second graphical component with data corresponding to the subsequent child node (See para. [0108]-para. [0111] and Figurers 6-8. Identifying a third level subcategories in response to matching web sites for subcategory in response to user interaction, for example  a webpage 801 including a subsequent child nodes 820 corresponding to cars).
As to claims 2 and 12, Holbrook discloses dynamically relocating, by the server, the data displayed on the second graphical component to the first graphical component (See para. [0109], the system can display from bulb-like category icons in Figure 8 to bulb-like category icons in Figure 4 by navigate back and forth between previously viewed pages or screens using BACK/Forward butters or arrows typically appearing on a user’s computer display). 
As to claims 3 and 13, Holbrook discloses wherein the relocation is executed in a manner invisible on the display screen (See para. [0074[, the system includes a GUI that displays one hierarchical level at a time; presents all aggregate data elements for a displayed category with paths that are implied, the system displays all matching sibling category nodes at each node, any displayed category node can be drilled down to the next lower hierarchical level of the categories tree or drilled out to immediately access a data element, each category node can be presented as a circle with the node’s corresponding category name).
As to claims 6 and 16, Holbrook discloses wherein in response to identifying a subsequent child node, the server removes data corresponding to the node displayed on the first graphical component (See Figure 6, display child node 602 without the first level subcategory node(s) for the depicted websites in the shopping category, namely Vehicles, Recreation and Hobbies; Auctions and Sports as shown in Figure 4). 
As to claims 7 and 17, Holbrook discloses wherein the data corresponding to the subsequent child node is a website (See Figure 7, website links 707 are corresponding to the subsequent child nodes 620 in Figures 5 & 6). 
As to claims 8 and 18, Holbrook discloses the server displays a graphical indicator indicating that a hyperlink is associated with a subsequent child node (See Figure 7, website links 707 are corresponding to the subsequent child nodes 620 in Figures 5 & 6). 
As to claims 9 and 19, Holbrook discloses wherein any hyperlink associated with a child node or a subsequent child node is visually distinct from other hyperlinks (See Figures 8 and 9A, the hyperlink is associated with subsequent child node 820 is related to auto racing only). 
As to claims 10 and 20, Holbrook discloses wherein the server receives the first set of hyperlinks from an electronic platform (See para. [0089] and para. [0092] and Figures 3 and 4, the search platform receives web site icons 402 can be made accessible to the user, each website icon is a hyperlink to the website being represented).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holbrook (US 2007/0011146 A1) in view of Hanagata (US 2006/0282443 A1).
As to claims 4 and 14, Holbrooke discloses wherein the first graphical component corresponds a display screen and the second graphical component corresponds to a display screen (See para. [0091]-para. [0092] and Figures 3, 4 and 6 and 8, presenting  the first graphical component bulb-like category icons 420 for selected number of matching websites falling within each parent category color and presenting the second graphical component bulb-like sub category icons 820 for selected number of matching websites falling within lower level sub-categories).
Holbrooke does not explicitly disclose the first graphical component corresponds to a left portion of a display screen and the second graphical component corresponds to a right portion of the display screen. 
However, Hanagata discloses the first graphical component corresponds to a left portion of a display screen (See para. [0557] and para. [0558] and Figures 6 and 43, the first graphical node N 21 is displayed on a left portion of the display) and the second graphical component corresponds to a right portion of the display screen (See para. [0557] and para. [0558] and Figures 6 and 43, the second graphical child node [pic 7-pic10] is corresponds to a right portion 16R of the display).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the display of the Holbrook system to display the first graphical component and the second graphical component in different portions of the display screen, taught by Hanagata. Skilled artisan would have been motivated to arrange data elements at an attention-receiving position (See Hanagata, para. [0151] and para. [0152]). In addition, both of the references (Hanagata and Holbrook) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as arranging data items in a tree node structure or a hierarchal structure. This close relation between both of the references highly suggests an expectation of success.
As to claims 5 and 15, Holbrooke discloses wherein the first graphical component corresponds to a top portion of a display screen (See para. [0091]-para. [0092] and Figures 3, 4, 6 and 8, presenting  the first graphical component bulb-like category icons 420 for selected number of matching websites falling within each parent category color ) and the second graphical component corresponds to a top portion of the display screen (See para. [0091]-para. [0092] and Figures 3, 4 and 6 and 8, presenting  the first graphical component bulb-like category icons 420 for selected number of matching websites falling within each parent category color). 
Holbrooke does not explicitly disclose the second graphical component corresponds to a bottom portion of the display screen.
However, Hanagata discloses the second graphical component corresponds to a bottom portion of a display screen (See para. [0557] and para. [0558] and Figures 6 and 43, the second graphical child node N 21 is displayed on a lower portion of the display)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the display of the Holbrook system to display the second graphical component in different portion of the display screen, taught by Hanagata. Skilled artisan would have been motivated to arrange data elements at an attention-receiving position (See Hanagata, para. [0151] and para. [0152]). In addition, both of the references (Hanagata and Holbrook) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as arranging data items in a tree node structure or a hierarchal structure. This close relation between both of the references highly suggests an expectation of success.
					


						Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sharma et al. (US Patent 7,991,804 B2) discloses Systems and methods create a graphical representation of a research map that allows performance of search functions using the nodes of the graphical representation. The system includes a processor and a memory to receive a query for searching a document repository and run the query in the document repository. The processor stores the results of the query and the query as a root node in a research tree. The processor stores the filter and the result list for the filter as a filter node connected to the root node of in the research tree. The processor receives a request to view a document from the result list for the filter and stores the request as a document node connected to the filter node. The processor then creates a display of a research map that includes the research.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUK TING CHOI/Primary Examiner, Art Unit 2153